Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 23, 2019

                                     No. 04-19-00399-CR

                                    Kurt Wayne LOPER,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 566384
                     Honorable Wayne A. Christian, Judge Presiding


                                        ORDER

      Appellant’s motion for an extension of time to the appellant’s brief is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.




                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court